Citation Nr: 0121889	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  94-49 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease, currently rated 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel 
INTRODUCTION

The veteran served on active duty from January 1941 to 
December 1945.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Montgomery, 
Alabama RO, which denied the veteran's claim for an increased 
evaluation for service-connected rheumatic heart disease, 
rated 30 percent disabling.  In November 1997, a personal 
hearing was conducted in Washington, D.C. before the 
undersigned Member of the Board.  The Board remanded the case 
in January 1998 for further development, and the case was 
returned to the Board in July 2001.  The Detroit, Michigan RO 
now has jurisdiction of the claim.


FINDINGS OF FACT

1.  Clinical evidence of rheumatic heart disease was not 
evident at the time of VA examination in September 1999, nor 
was there cardiovascular pathology related to rheumatic heart 
disease.  A VA examination in April 1988 noted a history of 
rheumatic fever with mild mitral regurgitation.  In January 
1993, there was a similar diagnosis.

2.  Service connection is in effect for rheumatic heart 
disease.  It has been rated as 30 percent disabling since 
1980.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
rheumatic heart disease have not been met.  38 U.S.C.A. §§ 
110,1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. Law, No. 106-475 § 4, 114 Stat. 2096- 2099 (2000)(to be 
codified as amended at 38 U.S.C. § 5100 et. seq.); 38 C.F.R. 
§§ 3.951, 4.3, 4.7, 4.104, Diagnostic Code 7000 (2000); 38 
C.F.R. § 4.104, Diagnostic Code 7000 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became law.  This law 
removed the well-grounded claim requirement for the VA's 
assistance in development of claims.  In this regard, as to 
the issue considered herein, it is concluded that the 
requirements of the VCAA have been satisfied.  The veteran 
and his representative have been provided with notice of 
evidence required.  There have been appropriate examinations 
as to this issue, and there is no indication that there are 
additional records that ought to be received.  Thus, as to 
this issue, the Board concludes that it may proceed.  It is 
noted that statements and supplemental statements of the case 
have issued with pertinent information.  There have also been 
letters and other information provided.  Further, the RO has 
informed the parties that the case had been considered under 
the new law.  Finally, the case has previously been remanded 
for examination and opinion.  As such, the provisions of the 
new law have been complied with and further development is 
not indicated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2000).  

During the course of this appeal, the rating criteria for 
cardiovascular disorders were changed effective January 12, 
1998.  As the veteran's claim for an increased rating for 
rheumatic heart disease was pending when the regulations 
pertaining to cardiovascular disorders were revised, he is 
entitled to the version of the law most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the prior or current rating criteria may apply, whichever are 
most favorable to the veteran.  Neither results in a basis 
for the increase as described below.

Under the previous criteria, a 10 percent rating is warranted 
when, following active rheumatic heart disease, there is an 
identifiable valvular lesion, slight, if any dyspnea, and the 
heart is not enlarged.  A 30 percent evaluation is warranted 
from the termination of an established service episode of 
rheumatic fever, or its subsequent recurrence, with cardiac 
manifestations, during the episode or recurrence, for 3 
years, or diastolic murmur with characteristic EKG 
manifestations or definitely enlarged heart.  A 60 percent 
rating may be assigned when the heart is definitely enlarged, 
with severe dyspnea on exertion, elevation of the systolic 
blood pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, with more 
than light manual labor precluded.  A 100 percent evaluation 
for inactive rheumatic heart disease requires clinical and 
roentgenogram confirmation of definite enlargement of the 
heart, dyspnea on slight exertion, rales, pretibial pitting 
at the end of the day, or other definite signs of beginning 
congestive failure; and preclusion of more than sedentary 
labor.  38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).  

The new regulatory revisions incorporate objective 
measurements of the level of physical activity, expressed 
numerically in metabolic equivalents (METs) at which cardiac 
symptoms develop.  METs are measured by means of a treadmill 
test.  However, it is recognized that a treadmill test may 
not be feasible in some instances owing to a medical 
contraindication, such as unstable angina with pain at rest, 
advanced atrioventricular block, or uncontrolled 
hypertension.  If a treadmill test is thought to be 
inadvisable due to factors including the foregoing, the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable.  See 38 C.F.R. § 4.104, Note 2 (2000).  

Under the revised "new" criteria for Diagnostic Code 7000, 
a 10 percent rating is warranted where a workload of greater 
than seven METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  A 30 percent rating is 
warranted where there is a workload of greater than five METs 
but not greater than seven METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electro-cardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of congestive 
heart failure in the past year; where a workload of greater 
than three METs but not greater than five METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure; where a 
workload of three METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104 (2000).  

In this case, the Board notes that a 30 percent evaluation 
for rheumatic heart disease has been established since an 
August 1980 rating decision.  Since the service-connected 
rheumatic heart disease has been rated 30 percent disabling 
for over 20 years, the evaluation is protected from 
reduction.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951.  

A review of his service medical records reveals that a March 
1942 service hospital record noted a diagnosis of acute 
rheumatic fever.  

The historical VA clinical medical records cover the period 
from February 1976 to January 2000.  Such records essentially 
reflect the veteran's treatment over the years for various 
physical complaints such as hypertension, osteoarthritis, 
hearing loss, dementia, and spastic dysphonia.  Records 
related to his heart problems include treatment for angina, 
atrial fibrillation, chronic obstructive pulmonary disease, 
and congestive heart failure.  Several records noted a 
distant history of rheumatic heart disease.  VA chest X-rays 
dated in May 1991, January 1993 and August 1993 noted 
borderline cardiomegaly.  An April 1994 chest X-ray to rule 
out cardiomegaly showed no significant abnormality.  A March 
1998 VA echocardiogram was abnormal showing atrial 
fibrillation with slow ventricular response and competing 
junctional pacemaker.  Earlier echocardiograms generally 
showed grade 2/4 mitral regurgitation.  A November 1998 
echocardiogram revealed moderate mitral valve regurgitation.  
A June 1999 VA graded exercise summary report reflects that 
the veteran's maximum workload attained was 1 METs.  

On VA examination in January 1993, the veteran reported a 
history of rheumatic heart disease and documented coronary 
artery disease.  He denied any frank anginal symptoms, 
shortness of breath or symptoms of failure.  The examiner 
noted that his heart had a regular rate and rhythm without 
gallop, murmur or rub.  His lungs were generally clear.  
Peripheral circulation showed pulses down symmetrically.  The 
diagnostic impressions included coronary artery disease with 
stable anginal symptoms; stable hypertension; peripheral 
vascular disease with claudication symptoms and history of 
rheumatic heart disease without significant alveolar 
dysfunction noted at present.  

Private hospital records dated in August 1993 reflect that 
the veteran was seen with complaints of chest pain, nausea 
and shortness of breath.  A cardiac catheterization report 
reflected minimal coronary artery disease.  It was noted that 
his chest pain was probably not coronary in origin.  The 
veteran's history of rheumatic heart disease and mild mitral 
regurgitation was noted.  

During the November 1997 central office hearing, the veteran 
testified that his heart condition had worsened significantly 
over the years with symptoms such as shortness of breath and 
angina pain.  The veteran claimed that his atrial 
fibrillation was caused by damage from rheumatic heart 
disease.  

On VA examination in April 1998, the veteran related that he 
was hospitalized for three months during active service for 
rheumatic fever.  He denied any significant symptoms until 
being diagnosed with atrial fibrillation with a 2/4 mitral 
regurgitation.  He gave symptoms of general weakness, with 
some shortness of breath on exertion.  He stated that he 
became less active with worsening symptoms each year.  On 
physical examination, an irregularly irregular rhythm with a 
1/6 systolic murmur heard best at the apex was noted.  The 
point of maximal impulse was nondisplaced.  No juggler venous 
distention was noted.  No hepatomegaly or abnormal lung 
sounds were shown.  The diagnoses included atrial 
fibrillation, history of rheumatic fever, and mild mitral 
regurgitation.   

On VA examination in September 1999, the veteran's history of 
rheumatic fever during service as well as post-service heart 
problems, including atrial fibrillation was noted.  He stated 
that his present exercise tolerance was limited by shortness 
of breath.  It was noted that after an episode of lost 
consciousness in February 1999, his medications were adjusted 
and a pacemaker was inserted.  He reported occasional heavy 
chest discomfort at rest, long-standing ankle swelling, and 
palpitations.  His risk factors for coronary artery disease 
included a history of smoking one pack per day from age 16 to 
48 and long-standing hypertension.  On examination, it was 
noted that he walked slowly, with a cane and without dyspnea.  
His blood pressure reading was 130/100.  His heart rate was 
80 beats per minute and regular.  His respiratory rate was 16 
breaths per minute.   He was afebrile and central cyanosis 
was absent.  The carotid arteries were normal and without 
bruits.  The lungs were clear to auscultation and percussion.  
Heart sounds were distant though normal without gallops or 
bruits.  The precordium was quiet.  Aortic enlargement was 
not detected.  Pedal edema was absent.  

The examiner noted that a September 1999 echocardiogram 
revealed mild mitral regurgitation with normal mitral 
leaflets, aortic sclerosis, normal left ventricle function 
without hypertrophy and an estimated ejection fraction of 55 
to 60 percent.  Mild to moderate left atrial dilation was 
present.  The remainder of the study was normal.  An 
electrocardiogram conducted in September 1999 reflected 
atrial fibrillation at 86 beats per minute and was otherwise 
unremarkable.  The examiner indicated that based on the 
clinical findings, echocardiographic evidence of rheumatic 
valvular disease was not present.  The examiner noted that 
atrial fibrillation occurs in an increasing percentage of 
individuals in the general population and thus, rheumatic 
heart disease would not need to be invoked as the etiology of 
such.  It was noted that the veteran's exercise tolerance was 
estimated to be 1 METs.  His maximal exercise tolerance was 
observed to be walking with a cane, which appeared to be 
limited by musculoskeletal and possibly neurologic factors, 
rather than dyspnea.  The examiner indicated that the veteran 
did not have cardiovascular disorders related to or secondary 
to rheumatic heart disease.  It was opined that rheumatic 
heart disease was not the cause of his disability.  The 
examiner indicated that the veteran was disabled by 
noncardiac disease which prevented him from working.  

In a November 2000 addendum, the VA examiner indicated that a 
review of the veteran's medical records was accomplished and 
the opinions expressed in the September 1999 VA examination 
remained unchanged.  It was noted that independent review of 
the veteran's echocardiogram by two echocardiographers did 
not reveal evidence of rheumatic heart disease.  

Considering the veteran's rheumatic heart disease under the 
old rating criteria, it is noted that there is no persuasive 
evidence that the veteran currently has a definitely enlarged 
heart.  Although some chest X-rays noted borderline 
cardiomegaly, subsequent examination revealed no significant 
abnormality.  The Board notes that his systolic blood 
pressure reading was slightly elevated and a history of 
atrial fibrillation is of record.  

Furthermore, under the new rating criteria, it is noted that 
on the June 1999 VA exercise test, the veteran was able to 
perform a workload of only 1 METs.  During the 1999 VA 
examination, an exercise tolerance estimated at 1 METs was 
indicated; however, it was noted that his maximal exercise 
tolerance was limited by musculoskeletal and possibly 
neurologic factors rather than dyspnea.  The 1999 
echocardiogram reflected normal left ventricle function with 
an ejection fraction of 55 to 60 percent.  

The Board notes, however, that the 1999 VA examiner noted 
that review of the veteran's echocardiogram did not reveal 
evidence of rheumatic heart disease.  It was noted that the 
veteran did not have any cardiovascular disorders related to 
or secondary to rheumatic heart disease.  In this regard, it 
is noted that the VA examiner rendered an opinion based on a 
comprehensive examination of the veteran and a review of the 
entire medical record, and under such circumstances the Board 
finds the opinion to be particularly persuasive.  

The Board does not dispute that the veteran may experience 
symptoms such as dyspnea, shortness of breath or 
fatigability, which are included in the criteria of 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997 and 2000), used by the RO 
to previously rate his service-connected rheumatic.  However, 
the medical evidence does not show that he currently has any 
pathology indicative of or symptoms attributable to rheumatic 
heart disease.  Nor is there any competent evidence that the 
veteran's hypertension, atrial fibrillation or any other 
cardiovascular system disorder is a part of or related to the 
previously diagnosed rheumatic heart disease.  Generally, 
when rating a service-connected disability, the use of 
manifestations not resulting from the service-connected 
disease or injury is to be avoided. 38 C.F.R. § 4.14 (2000).  

In conclusion, as none of the criteria listed under 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1997 and 2000), have been 
currently shown and attributed to any existing rheumatic 
heart disease, the assignment of an increased evaluation 
under that code is not warranted.  Accordingly, the veteran's 
claim is denied.  



ORDER

Entitlement to an evaluation in excess of 30 percent for 
rheumatic heart disease is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

